Citation Nr: 0305186	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  95-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right hand carpal 
tunnel syndrome.


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).  

Procedural history

The veteran had active service from July 1974 to July 1994. 

In August 1994, the RO received the veteran's claim for 
service connection for right hand carpal tunnel syndrome.  In 
a January 1995 rating decision, the RO denied the claim.  The 
veteran disagreed with the January 1995 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 1995.  

The Board notes that, although the veteran requested a BVA 
hearing in his June 1995 substantive appeal (VA Form 9), he 
specifically withdrew his request in a February 1999 letter, 
signed by him.  A RO hearing was held in September 1995, and 
a transcript is of record.

Other issues

In September 2000, the Board remanded this issue for further 
evidentiary development.  The Board observes that, in 
addition to remanding this issue, its September 2000 decision 
included decisions on the merits as to three other issues on 
appeal at that time.  The Board granted increased ratings for 
right and left calcaneal spurs, and denied an increased 
rating for residuals of a left index finger injury.  The 
Board's decision as to those issues is final.  See 38 C.F.R. 
§ 20.1100 (2002).  Accordingly, they will be addressed no 
further in this decision.

The Board observes that in the January 1995 rating decision, 
in addition to denying service connection for right hand 
carpal tunnel syndrome, the RO also denied service connection 
for a low back disorder and granted service connection for a 
spermatocele.  The veteran did not disagree with the RO's 
decision as to those issues, and they will be addressed no 
further in this decision.


FINDING OF FACT

The veteran failed, without good cause, to report for or to 
undergo a VA examination which was scheduled to evaluate the 
nature and etiology of his claimed right hand carpal tunnel 
syndrome.


CONCLUSION OF LAW

By failing to report for or undergo a scheduled VA 
examination, the veteran abandoned his claim.  38 C.F.R. § 
3.158 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
right hand carpal tunnel syndrome.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf.  38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, in 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  As will be discussed 
later in this decision, the Board finds that such is the case 
here.

Therefore, based on the Court's decision in Manning, the 
Board concludes that the veteran's claim is not subject to 
the provisions of the VCAA.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  The Board hastens to point out, 
however, that notwithstanding the fact that the VCAA appears 
to be inapplicable to this case, the veteran has been 
accorded ample opportunity to present evidence and argument 
on this matter, as required by the Court's jurisprudence in 
general.  The veteran was notified by a June 2001 letter from 
the RO of VA's duty to assist him in obtaining evidence, and 
of specific evidence still needed from him, and of the 
respective responsibilities of himself and VA in obtaining 
evidence.  He was afforded a RO hearing in September 1995 and 
the Board has considered his testimony.  

The veteran does not contend that the development of this 
case by the Board has been deficient.  Moreover, the Board 
notified the veteran in the September 2000 remand that one of 
the potential consequences for failing to report for a 
necessary VA examination was the denial of his claim.  The RO 
also notified him of this in a January 2003 letter.  The 
Board therefore concludes that the veteran has been given all 
appropriate due process considerations, and the Board will 
proceed to a decision in this case.  

Pertinent law and regulation

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a) (2002).

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. § 3.158 (2002) and that the claim 
must therefore be dismissed.

The record in this case reveals that the Board remanded this 
case in June 2000 with a request that the veteran be 
scheduled for a VA examination in order to develop his claim.  
The Board specifically reference 38 C.F.R. § 3.655 concerning 
adverse consequences of a failure on the part of the veteran 
to report for a necessary VA examination.  He failed to 
report for the scheduled examination.  He has not provided 
any good cause for his action and indeed, it appears that he 
has not communicated with VA for several years.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 1 Vet. App. at 
193.  There is no correspondence or report of contact from 
the veteran of record which would explain his failure to 
report for VA examination.  If the veteran has changed his 
address, he has not advised VA of his whereabouts.  See 
Hyson, 5 Vet. App. at 265, in which the Court stated: "[i]n 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2002)], or "good cause" [see 38 C.F.R. § 3.655 (2002)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of the scheduled VA examination was sent to the 
veteran at his most recent address of record.

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claim.  The 
evidence of record in no way serves as a substitute for the 
veteran's attendance at a VA examination.  See 38 C.F.R. 
§ 3.326(a) (2002).  The veteran, moreover, has furnished no 
other medical evidence which would serve as a viable 
substitute for the scheduled examination.  See 38 C.F.R. § 
3.326(b) (2002).

The facts in this case are clear. The veteran failed to 
report for a scheduled VA examination, even in light of 
specific instructions from the Board.  No good cause has been 
demonstrated for his failure to appear or to be examined.  
His claim is therefore considered to be abandoned.  See 38 
C.F.R. § 3.158 (2002).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, in light of the Board's remand the veteran 
was plainly on notice of the necessity of submitting to 
further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the claim must be dismissed.

In summary, because the veteran has failed, without good 
cause, to report for a necessary VA examination, the claim is 
deemed abandoned and is therefore dismissed.



Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through the Board's June 2000 remand and a 
January 2003 letter from the RO, was fully apprised of the 
consequences of his failure to report for scheduled VA 
examination.  The veteran failed to comply and his claim is 
deemed to be abandoned.


ORDER

The claim of entitlement to service connection for right 
carpal tunnel syndrome is deemed to be abandoned and is 
dismissed.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

